Citation Nr: 0420244	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  00-07 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for megakaryocytic 
hyperplasia with myelofibrosis (MHWM), currently evaluated as 
30 percent disabling.

2.  Entitlement to service connection for an eye condition 
other than solitary blot hemorrhage, one in each eye, and 
bilateral loss of pigment epithelium, claimed as secondary to 
service-connected MHWM.

3.  Entitlement to service connection for a heart condition, 
to include congestive heart failure, claimed as secondary to 
service-connected MHWM.

4.  Entitlement to service connection for a kidney condition, 
claimed as secondary to service-connected MHWM.

5.  Entitlement to service connection for a seizure disorder, 
claimed as secondary to service-connected MHWM, or other 
neurological disorder.

6.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California dated in September 1998 and February 2000, 
respectively.  

In the September 1998 rating decision, the RO denied 
entitlement to an evaluation exceeding 30 percent for MHWM 
and a TDIU.  

In the February 2000 rating decision, the RO denied 
entitlement to service connection for disabilities of the 
eyes, heart, and kidneys, respectively, and for a seizure 
disorder as secondary to service-connected MHWM.

The Board remanded the claim to the RO in March 2001 for 
further development and adjudicative action.  In September 
2003, the RO most recently affirmed the determinations 
previously entered.



The issues of entitlement to service connection for an eye 
condition, a heart condition, a kidney disorder, and a 
seizure disorder, respectively claimed as secondary to 
service-connected MHWM, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claims, and all 
relevant evidence needed for an equitable disposition of the 
claims has been obtained.  

2.  The veteran is transfusion dependent due to his service-
connected MHWM.

3.  There is no longer a controversy regarding the claim of 
entitlement to a TDIU as the Board's grant of a 100 percent 
schedular evaluation resolves the issue raised on appeal; 
nonetheless, the Board is required to provide reasons and 
bases for its determination.  Zp v. Brown, 8 Vet. App. 303 
(1995).


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent evaluation for 
MHWM have been met.  38 U.S.C.A. §§ 1155, 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 4.117, Diagnostic Code 7702 (2003).

2.  There is no longer an issue of fact or law pertaining to 
the claim for a TDIU based on service-connected MHWM, for 
which a 100 percent evaluation has been assigned, and hence, 
it is not a viable issue for appellate consideration by the 
Board.  38 U.S.C.A. §§ 511, 5103, 5103A, 7104, 7105 (West 
2002); 38 C.F.R. §§ 20.101; VAOPGCPREC 6-99.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified, as amended, at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002)) 
(the VCAA), enacted and effective November 9, 2000, applies 
to all claims for VA benefits filed on or after its date of 
enactment or filed before, and not final as of, its date of 
enactment.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

The VCAA expanded VA's duties under prior law to assist 
claimants with the development of evidence, and to provide 
claimants with certain notice, concerning their claims.

Regulations implementing the VCAA are, except for specific 
provisions concerning the reopening of previously denied 
claims with new and material evidence, effective from the 
date of the statute's enactment.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  Without providing any rights over 
and above those established in the VCAA, the regulations 
define with additional specificity the duties set out there.  
Id.

When a claim is before it on appeal, the Board considers 
whether any action that the VCAA requires be performed before 
the claim could be decided remains to be accomplished and 
will remand the claim for completion of any such needed 
action.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

The VCAA potentially applies to the claims that are decided 
below, those concerning entitlement to an increased rating 
for MHWM and a TDIU, because they were pending before VA when 
the VCAA became law.  

However, because both claims are granted in full, they are 
not claims that require the development of additional 
evidence and therefore, they are not claims to which the VCAA 
is pertinent.  See 38 U.S.C.A. § 5103A(a)(2).  Therefore, the 
Board concludes that those claims may be decided on the 
record as it now stands on appeal.


Increased Rating: MHWM 

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.10 
(2003).  VA regulations require that, in evaluations of a 
given disability, that disability be viewed in relation to 
its whole recorded history.  See 38 C.F.R. §§ 4.1, 4.2 
(2003).  

All VA regulations which the face of the record indicates are 
potentially relevant to the claim for increased evaluation 
will be considered by the Board, whether explicitly raised in 
the record or not, unless their consideration would be 
arbitrary, capricious, or contrary to law.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2003).  However, separate compensable 
disability ratings may be assigned when different disabling 
manifestations are encountered, though resulting from the 
same injury or disorder.  Esteban v. Brown, 6 Vet. App. 259 
(1994)

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 38 
C.F.R. § 4.21 (2003).  




A condition not listed on the rating schedule may be rated 
under the diagnostic code for a closely related disease or 
injury in which not only the functions affected but also the 
anatomical localizations and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2003) 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation shall be assigned if the 
disability picture presented approximates the criteria for 
that rating more nearly than the criteria for the lower 
rating.  38 C.F.R.
§ 4.7 (2003).

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant.  Under the VCAA, 
"competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  

Lay evidence is competent "if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person."  38 
C.F.R. § 3.159(a)(2); see Bruce v. West, 11 Vet. App. 405, 
410-11 (1998) (one not a medical expert is nevertheless 
competent to offer evidence of his symptoms in support of a 
claim for an increased disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107(b).

In cases in which  "entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's MHWM has been evaluated by analogy under 
Diagnostic Code 7700, which concerns anemia.  See 38 C.F.R. § 
4.20.  A rating of 30 percent was established in a September 
1986 rating decision from an effective date of August 1, 1984 
and has remained in place.

The veteran and his representative contend that the 
disability now meets the criteria for a schedular rating of 
70 percent under Diagnostic Code 7700.  

Rating authorized by Diagnostic Code 7700 include, in 
addition to those of 0 and 10 percent, 30 percent when 
hemoglobin is 8gm/100ml or less and there are findings such 
as weakness, easy fatigability, headaches, lightheadedness, 
or shortness of breath; 70 percent when hemoglobin is 7gm/100 
ml or less and there are findings such as dyspnea on mild 
exertion, cardiomegaly, tachycardia (100 to 120 beats per 
minute) or syncope (three episodes in the last six months); 
and 100 percent when hemoglobin is 5gm/100ml or less and 
there are findings such as high output congestive hear 
failure or dyspnea at rest.  38 C.F.R. § 4.117, Diagnostic 
Code 7700.  

Current medical evidence relevant to the claim consists of VA 
medical records, a VA medical statement, VA examination 
reports, and private medical records.  Some of these reports 
in turn contain descriptions of his own symptoms given by the 
veteran.

Current VA medical records indicate that the veteran suffers 
from anemia secondary to his myelofibrosis, has been taking 
hydroxyurea for anemia since November 1997, depends on blood 
transfusions, and exhibits shortness of breath, chest pain, 
and tachycardia.  An April 1998 hospital report shows that he 
was admitted at that time with shortness of breath.  A 
nephrology note prepared during that hospitalization 
describes the veteran as weak, fatigued, and suffering from 
"progressive" shortness of breath.  Other reports prepared 
during that hospitalization state that his hemoglobin was 
8.5gm on admission but increased to 10.7gm after he was given 
blood transfusions.  A June 2003 emergency medicine note 
indicates that the veteran sought emergency medical attention 
for what he described as a stabbing chest pain.  


Of record is the report of a VA examination for hemic 
disorders that the veteran was given in September 1998.  The 
examination report noted that the veteran had very low energy 
and tired easily;complained of recurring episodes of 
lightheadedness; required periodic blood transfusions for 
"moderate to severe anemia"; and took hydroxyurea for his 
anemia.  It was stated in the examination report that the 
veteran had had no "recent" angina or "acute" shortness of 
breath.  Laboratory findings arrived at during the 
examination and referred to in the examination report 
included hemoglobin of 7.9gm.

Of record is the July 2000 statement of a VA physician 
practicing in oncology and hematology, in which it is 
reported that the veteran had been a patient at a VA medical 
center since September 1997 for "[m]yeloproliferative 
disorder[,] i.e., [e]ssential [t]hrombocytosis with 
myelofibrosis and myeloid metaplasia."  

In that statement, the physician observed that the veteran's 
"blood counts [had] shown an increase and have been a reason 
for concern."  In that statement, the physician estimated 
that the veteran had between three and five years to live.

Of record is the report concerning a VA general medical 
examination that the veteran was given in February 2002.  The 
examination report noted that the veteran continued to 
exhibit anemia with attendant "fatigue."  Laboratory 
findings arrived at during the examination and referred to in 
the examination report included hemoglobin of 9.4gm.  

Private hospital discharge summary reflect that in June 2003, 
the veteran was admitted there with "hyperkalemia and chest 
pain and nonsustained ventricular tachycardia," after having 
been seen there the week before with the same symptoms.  The 
discharge summary reports that the veteran refused to undergo 
a work-up to investigate the extent of any coronary artery 
disease that might lie behind his symptoms.

VA medical records prepared in June 2003 show that the 
veteran was seen at that time at the VA medical center for 
tachycardia and chest pain.  A July 2003 VA clinical record 
confirms that he continued to need regular blood transfusions 
on account of anemia.  

Another VA medical record dated in July 2003 comprises a 
physician's assessment of the veteran's MHWM.  The record 
notes that his MHWM has been accompanied by thrombocytosis 
since 1984, and by leucocytosis since April 2000.  The record 
indicates that the veteran complained of having shortness of 
breath even at rest and that his appearance was "very 
pale."  The record describes the veteran's anemia as "very 
symptomatic," and marked particularly by shortness of 
breath.  The record notes that laboratory testing performed 
for purposes of the assessment included a hemoglobin reading 
of 6.9 gm.

An August 2003 VA clinical record notes that the veteran 
exhibited angina and was "transfusion dependent."

The Board considers that the disability picture emerging from 
this evidence more closely approximates that contemplated by 
a rating of 70 percent than one of 30 percent under the 
diagnostic code under which the veteran's disability has been 
rated, Diagnostic Code 7700.  38 C.F.R.§ 4.7.  

The evidence shows that the veteran's hemoglobin reading in 
July 2003 reached the level associated with the rating of 70 
percent.  The evidence also shows that the symptoms 
associated with the anemia that is secondary to the veteran's 
MHWM include not only chest pain and tachycardia but also 
shortness of breath that medical judgment has found to be 
"progressive" and has reached a level of severity such that 
the veteran reports having this condition at rest.  Shortness 
of breath at rest is a symptom contemplated by the rating of 
100 percent under Diagnostic Code 7700.  

Thus, the most recent hemoglobin reading, although not the 
prior ones, is consistent with the rating of 70 percent under 
Diagnostic Code 7700 and furthermore, the MHWM disability is 
accompanied by a degree of respiratory compromise that is 
associated with the rating of 100 percent.  


Given this disability picture, the Board concludes that the 
proper rating for the veteran's MSMG under Diagnostic Code 
7700 is 70 percent.  38 C.F.R. § 4.117, Diagnostic Code 7700.  

The rating of 100 percent cannot be assigned, however, under 
Diagnostic Code 7700 because there is no evidence of 
hemoglobin readings that meet the standard for such a rating.

However, the Board has considered all other provisions of the 
rating schedule, see Schafrath, 1 Vet. App. 589, and has 
found in light of the evidence that another permits an 
evaluation of 100 percent for the veteran's MHWM.  

The veteran's MHWM may be rated by analogy under Diagnostic 
Code 7702, which concerns acute agranulocytosis.  

Ratings authorized by this diagnostic code include, in 
addition to 10, 30, and 60 percent, one of 100 percent when 
the condition is one requiring bone marrow transplant, or 
requiring transfusion of platelets or red cells at least once 
every six weeks, or involving infections recurring at least 
once every six weeks.  38 C.F.R. § 4.117, Diagnostic Code 
7702.  

The medical evidence shows that the veteran is "transfusion 
dependent" and must receive regular blood transfusions for 
his MHWM.  Because of this fact, the Board finds that the 
rating, 70 percent, that is indicated under Diagnostic Code 
7700 is not the maximum rating warranted for the disability 
allowable by all applicable diagnostic codes:  a rating of 
100 percent for MHWM is warranted in this case under 
Diagnostic Code 7702.  

Accordingly, the Board will increase the rating of the 
veteran's MHWM to 100 percent under Diagnostic Code 7702.


TDIU

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  
38 U.S.C.A. § 511 (2003).

All questions in a matter which under section 511(a) of this 
title is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  
Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104 (West 2003).

Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section.  38 U.S.C.A. § 7105 (West 2003).

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals.  38 C.F.R. § 20.101 (2003).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. 
§§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

The veteran also seeks entitlement to a TDIU.  This issue, 
however, has been rendered moot by the Board's decision on 
the increased rating issue.  With the grant of a total 
schedular disability rating for MHWM, there no longer exists 
any case or controversy as to the TDIU rating.  

Both bases of entitlement reflect unemployability.  
Therefore, if an individual has a 100-percent schedular 
rating, a determination that that individual is unemployable 
as a result of service-connected disabilities under section 
4.16(a) is unnecessary to adequately compensate the 
individual and superfluous.  VAOPGCPREC 6-99.

A claim for a TDIU presupposes that the rating for the 
condition is less than 100%, and only asks for a TDIU because 
of 'subjective' factors that the 'objective' rating does not 
consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35.  
Vettese makes clear that a TDIU rating is only for 
consideration where a schedular rating does not reflect the 
true degree of the veteran's disability.  VAOPGCPREC 6-99.

A claim for a TDIU pursuant to 38 C.F.R. § 4.16(a) need not 
be considered when a schedular 100- percent rating is already 
in effect for a service-connected disability.  There is no 
need, and no authority, to otherwise rate that veteran 
totally disabled on any other basis.  VAOPGCPREC 6-99.  No 
greater benefit could be provided.  Nor are any exceptions to 
the mootness doctrine present.  See for example, Thomas v. 
Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. 
App. 365, 367-68 (1995) and Bond v. Derwinski, 2 Vet. 
App. 376, 377 (1992).  See also, 38 U.S.C.A. §§ 511, 7104, 
7105;  38 C.F.R. § 20.101 (2002).


ORDER

Entitlement to a 100 percent rating for MHWM is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

The appeal for a TDIU is dismissed.


REMAND

This matter must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The claims of entitlement to service connection for a heart 
condition, a seizure disorder, an eye condition, and a kidney 
disorder were remanded in March 2001 and thereafter, the RO 
adjudicated them on the basis of whether the disorder was 
secondary to, or aggravated by, the veteran's service-
connected MHWM.  See 38 C.F.R. § 3.310 (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Medical opinion 
contained in the reports concerning VA examinations that were 
obtained while the case was on remand concluded that none of 
these disabilities was secondary to the veteran's MHWM.  The 
RO readjudicated the claims on remand, and denied them, only 
on the basis of whether this ground of entitlement had been 
satisfied.

However, VA must consider a claim under all theories 
reasonably relevant thereto.  See Schroeder v. West, 212 F.3d 
1265, 1271 (Fed. Cir. 2000).  The evidence now on file 
indicates that each of the claims should be considered on the 
basis of other grounds of entitlement that are established in 
law.  

Service connection may be awarded for a veteran's disability 
resulting from injury or disease either incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  It is not necessary that 
there be direct evidence that a disease occurred during 
service.  Service connection may be granted for any disease 
diagnosed initially after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d) 
(2003).  

Moreover, certain disorders that are manifested to a 
compensable degree within one year after a veteran has been 
separated from service will be presumed to have been present 
during that service.  These include disorders with which are 
the subjects of certain of the service connection claims in 
this case.  

Thus, if a veteran with 90 days or more of continuous active 
service develops cardiovascular-renal disease, including 
hypertension, or nephritis within one year to a compensable 
degree after being separated from service, then the disease 
will be presumed to have been incurred in service even absent 
direct evidence to that effect unless there is affirmative 
evidence to the contrary (including a showing of an 
intercurrent cause for the disease.)  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309 (2003).  

In the February 2000 rating decision in which the service 
connection claims presented on this appeal were first 
considered and denied, the RO referred to grounds of 
entitlement other than secondary service connection in 
concluding that none of the claims were "well grounded."  
However, the VCAA, to which these claims are subject, see 38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions), eliminated the requirement imposed by the 
holding in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) that a claimant initially present evidence showing 
that the claim was plausible, or well-grounded.  

The RO did not reconsider grounds of entitlement to service 
connection other than secondary service connection in 
developing the record of, and readjudicating, the claims on 
remand.  However, the record as it stands currently 
demonstrates that those other grounds of entitlement to 
service connection are pertinent to the claims.  

Therefore, the claims must be remanded for readjudication 
after appropriate development is undertaken in keeping with 
VCAA.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
see Schroeder, 212 F.3d at 1271 (Fed. Cir. 2000).

New VA examinations should be performed in conjunction with 
each of the claims.  

VA has a duty under the VCAA to afford the claimant a medical 
examination or secure a medical opinion when one is necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103(A); see 
also 38 C.F.R. § 3.159(c)(4).  Under the VCAA, there is a 
need for a VA medical examination there is competent evidence 
on file that a veteran has a current disability or persistent 
and recurring symptoms of a disability that in turn may be 
associated with his active service but at the same time, the 
medical evidence on file is insufficient to resolve the 
claim.  38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. 
§ 3.159(c)(4)(i).  

In the March 2001 Remand, the Board instructed the RO to 
obtain new VA examinations concerning the disabilities that 
were the subject of the claims on appeal.  With this 
instruction, the Board indicated that the examination reports 
should include findings clarifying, among other questions, 
whether the veteran had a neurological disorder other than a 
seizure disorder that should be considered for service 
connection.  The RO obtained a VA neurological examination in 
which this matter was addressed.  

In a February 2002 VA neurological examination, the 
examination report shows, the examiner considered the medical 
records concerning what had been characterized as a seizure 
in September 1997 and an ischemic attack in December 1997 and 
concluded instead that the veteran probably had suffered a 
left hemisphere stroke with residuals.  The examiner also 
concluded, the examination report shows, that the stroke 
might be attributable to hypertension, and that hypertension 
in turn could be service-related.  However, the RO did not go 
on to consider the veteran's claim of entitlement to service 
connection for a seizure disorder in light of this medical 
opinion or seek another VA medical examination to clarify 
whether the veteran currently suffers from residuals of a 
stroke, rather than a "seizure disorder," that is 
attributable to hypertension during service.  

Therefore, the claim of entitlement to service connection for 
a seizure disorder is remanded for readjudication after an 
appropriate VA examination is obtained.  The RO should 
recharacterize the claim as one of entitlement to service 
connection for the residuals of a stroke if the medical 
evidence developed on remand so warrants.

The evidence now on file confirms that the veteran currently 
has disorders of the heart and suggests that they may have 
had their onset during his service.  Service medical records 
show that the veteran was seen in 1980 and 1982 for chest 
wall pain of uncertain etiology, although no evidence of 
heart disease was found.  Service medical records show that 
he received a diagnosis of rule out "mild cardiac disease" 
in February 1980 and underwent an electrocardiogram study 
that revealed "no gross abnormalities" of the heart.  
Service medical records also show that the results of an 
echocardiogram that he was given in August 1982 were 
irregular and were thought to require further clinical 
evaluation for heart disease.  

Thus, the evidence shows that the veteran currently has 
disorders of the heart and exhibited symptoms of a possible 
heart disorder during service.  Because the record currently 
lacks a medical opinion concerning whether the disorders of 
the heart that the veteran has now are directly related to 
any symptoms that he exhibited during service, a new VA 
examination is needed.  Therefore, the claim of entitlement 
to service connection for a heart condition is remanded for 
readjudication after an appropriate VA examination is 
obtained.  

The evidence now on file confirms that the veteran currently 
has disorders of the kidneys and suggests that they may have 
had its onset during his service.  Although service medical 
records do not show that the veteran received medical 
attention for kidney problems, post-service medical records 
that are dated within one year after his separation from 
service, or shortly after the expiring of that one-year 
period, show that the veteran was diagnosed with kidney 
problems.  Thus, a VA medical record dated in July 1985 
states a diagnosis of thrombocytosis with marrow fibrosis and 
"kidney dysfunction."  VA medical records dated in 
September 1985 state a diagnosis of focal segmental 
glomerulosclerosis as disclosed by kidney biopsy, and a VA 
medical record dated in October 1985 refer cites the presence 
of a "renal lesion."

Thus, the evidence shows that the veteran currently has 
disorders of the kidneys and manifested a disorder of the 
kidneys within, and shortly after, the one-year period 
following his separation from service.  

Because the record currently lacks a medical opinion 
concerning whether the disorder of the kidneys that the 
veteran has now is directly related to any symptoms that he 
exhibited shortly after service, a new VA examination is 
needed.  Therefore, the claim of entitlement to service 
connection for a kidney disorder is remanded for 
readjudication after an appropriate VA examination is 
obtained.  

In a September 2003 rating decision, the RO granted service 
connection for two disorders of the eyes, solitary blot 
hemorrhage, one in each eye, and bilateral loss of pigment 
epithelium.  The current claim is for service connection for 
disorders of the eyes other than those that are currently 
diagnosed.  The evidence now on file suggests that one or 
more of those disorders could possibly be related to an 
injury of the eye that took place in service.  Service 
medical records show that in December 1962, the veteran 
received medical attention for glass that was lodged in his 
right eye.  

Because the record currently lacks a medical opinion 
concerning whether the one or more of the veteran's current 
disorders of the eyes other than solitary blot hemorrhage and 
bilateral loss of pigment epithelium are directly related to 
injury sustained during service, a new VA examination is 
needed.  Therefore, the claim of entitlement to service 
connection for an eye condition is remanded for 
readjudication after an appropriate VA examination is 
obtained.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
Veterans Benefits Act of 2003, Pub. L. 
108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent established after the date of 
this Remand.  

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  Thereafter, the VBA AMC should 
schedule the veteran for the VA 
examinations requested below.  The 
examinations should be conducted by 
appropriate specialists or on a fee basis 
if necessary.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations.

Each examiner must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  



Each examiner must review all 
documentation in the claims file 
pertinent to the disability in concern, 
to include any new medical records, 
employment records, or other evidence 
obtained as a result of the directives in 
this Remand.  

All diagnostic studies and tests thought 
necessary by the examiner should be 
performed.

(A)  An examination of the neurological 
system.  

In the examination report, the examiner 
should report all current neurological 
disorders found and, dealing with each 
disorder in turn, state an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
the disorder is the result of injury or 
disease that the veteran incurred during 
service.  The examination report should 
include commentary concerning whether the 
veteran has a seizure disorder and/or 
residuals of a stroke.  

The examination report should include 
commentary concerning whether the veteran 
had a stroke in 1997 or at any other 
after service and if so, whether the 
stroke is attributable to hypertension or 
another cardiovascular disorder that the 
veteran exhibited during service or the 
one-year period following either period 
of service.  .

A full rationale for all opinions must be 
provided in the examination report.




(B)  A heart examination.  

In the examination report, the examiner 
should report all current disorders of 
the heart found and, dealing with each 
disorder in turn, state an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
the disorder is the result of injury or 
disease that the veteran incurred during 
service or manifested during the one-year 
period following either of his periods of 
service.  

A full rationale for all opinions must be 
provided in the examination report.

(C)  An examination of the kidneys.

In the examination report, the examiner 
should report all current disorders of 
the kidneys found and, dealing with each 
disorder in turn, state an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
the disorder is the result of injury or 
disease that the veteran incurred during 
service or manifested during the one-year 
period following either of his periods of 
service.  The examination report should 
include commentary concerning the 
diagnoses of kidney dysfunction and 
kidney lesion that the veteran received 
after service during the period July 1985 
to October 1985.

A full rationale for all opinions must be 
provided in the examination report.

(D)  An examination of the eyes.

In the examination report, the examiner 
should report all current disorders of 
the eyes found and, dealing with each 
disorder in turn, state an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
the disorder is the result of injury or 
disease that the veteran incurred during 
service.  The examination report should 
include commentary concerning the 
diagnoses of kidney dysfunction and 
kidney lesion that the veteran received 
after service during the period July 1985 
to October 1985.  A full rationale for 
all opinions must be provided in the 
examination report.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
increased ratings for, respectively, a 
"seizure disorder," a heart condition, 
a kidney condition, and an eye condition 
other than solitary blot hemorrhage, one 
in each eye, and bilateral loss of 
pigment epithelium.  

The VBA AMC must consider the service 
connection claim under all theories of 
entitlement reasonably applicable 
thereto.  Schroeder.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims of entitlement to 
service connection and may result in their denials.  
38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



